Exhibit 10.19


AMENDMENT TO THE LIMITED ASSET PURCHASE AGREEMENT DATED SEPTEMBER 22, 2008
BETWEEN VEMICS, INC. (NOW iMEDICOR, INC.) AND CLEARLOBBY, INC.
 
Payment of 2,000,000 shares of restricted 144 Common Stock of Imedicor, Inc., a
Nevada Corporation (formerly known as Vemics, Inc., and currently trading under
the symbol VMCI) shall, upon the receipt by ClearLobby, Inc., (the
acknowledgment of which shall be made by ClearLobby to Imedicor via electronic
mail within two (2) business days of receipt) be deemed as payment in full of
all monies due and owing ClearLobby, Inc., from Vemics, Inc., (now known as
Imedicor, Inc.) pursuant to the Agreement entered into on September 11, 2008
between ClearLobby, Inc., and Vemics, Inc. 
 
Imedicor, Inc., agrees that upon the six (6) month anniversary of the issuance
date of the aforementioned shares, Imedicor's general counsel shall provide, and
Imedicor shall make every effort to ensure its counsel provides, within five (5)
calendar days of request, a legal opinion that the restrictions on the
aforementioned shares can be removed, as long as the rules governing SEC Rule
144 that pertain to Imedicor and ClearLobby are met and satisfied.
 


AGREED:


iMedicor, Inc.:
     
/s/ Fred Zolla
September 3, 2009
Fred Zolla – CEO
Date
           
ClearLobby, Inc:
     
/s/ Sean Hanlon
September 3, 2009
Sean Hanlon - Owner
Date
           
ClearLobby, Inc:
     
/s/ Greg Englehardt
September 3, 2009
Greg Englehardt - Owner
Date


